DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cover covers whole of the IO port". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 previously establishes a plurality of IO ports, however it is unclear what “whole of the IO port” refers to.
 For the purposes of Examination below, Examiner has interpreted claim 1 as reading “the cover covers all of the IO ports”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) in view of Brown (US 20100254112 A1).
As to claim 1 (as best understood), Scholder discloses: A floated-type shielding mechanism (Fig. 1-4), adapted to be assembled onto a circuit board assembly and assembled into a case 10 together with the circuit board assembly, the circuit board assembly comprising a circuit board 200 and a back plate (underside of case 10; see Fig. 1 and 3) fixed (at least when all components are installed) to a bottom surface of the circuit board, the circuit board comprising a plurality of input/output (IO) ports 203-208 (col. 3, lines 50-65) located on a top surface, and the case comprising a case opening 14-26 (and/or internal space of the case 10), the floated-type shielding mechanism comprising: 
a cover 12 (and/or top cover of chassis - clearly depicted in Fig. 4), adapted to be fixed to the circuit board (at least indirectly when all components are installed), the cover being located on the top surface and covering above the IO ports; 
a shielding sheet 210, movably disposed at the cover and the back plate, the shielding sheet comprising a plurality of openings (see Fig. 2), the openings respectively corresponding to the IO ports; and 

when the circuit board assembly and the floated-type shielding mechanism are assembled together into the case, the IO ports are exposed from the case opening and the flexible conductor is adapted to be deformed by pressing (at 216a) so that the shielding sheet presses against an inner wall surface (of 12) around the case opening.
Scholder does not explicitly disclose:
the flexible conductor adapted to directly contact the IO ports,
the cover covers all of the IO ports, the cover is located within the case, and the cover and the case are not formed integratedly.
However, Scholder suggests the flexible conductor adapted to directly contact the IO ports: see the unlabeled emi fingers in annotated Fig. 2-3 below in relation to IO ports/connectors 208. Col. 3, lines 62-65 also recite “the EMI spring fingers 216a (Fig. 2) are pressed against the inside of the metal enclosure and around the connector shells themselves to provide a tight EMI seal”.

    PNG
    media_image1.png
    304
    257
    media_image1.png
    Greyscale
    	
    PNG
    media_image2.png
    315
    264
    media_image2.png
    Greyscale
	

in order to provide a reliable and robust grounding and improve emi performance (par. 0032); and
the cover 111 covers all of the IO ports (transceivers 200), the cover is mounted to a circuit board (not shown, par. 0031), and the cover and a case (e.g. of the overall electronic device) are not formed integratedly;
in order to provide a shielding shroud for the IO ports/transceivers (par. 0026).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder as suggested by Brown, e.g., providing:
the flexible conductor adapted to directly contact the IO ports, and
the cover covers all of the IO ports, the cover is located within the case (e.g., where the IO ports and the circuit board are), and the cover and the case are not formed integratedly;
in order to provide a reliable and robust grounding and improve emi performance, as well as to provide a shielding shroud for the IO ports.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 9 (as best understood), the obvious modification of Scholder in view of Brown above discloses: wherein the flexible conductor 216 is a bent elastic piece folded out of a .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) in view of Brown (US 20100254112 A1) as applied to claim 1 above, and further in view of Dunn (US 5392192 A).
As to claim 8 (as best understood), the obvious modification of Scholder in view of Brown above does not explicitly disclose:
wherein the flexible conductor is a conductive foam.
However, Dunn suggests using electrically conductive foam to enhance EMI shielding qualities between a shield and PCB connectors (col. 7, lines 33-37).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Brown as suggested by Dunn, e.g., providing:
wherein the flexible conductor is a conductive foam;
in order to enhance EMI shielding qualities between the shielding sheet and PCB connectors.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) in view of Brown (US 20100254112 A1) as applied to claims 1 and 9 above, and further in view of Dunn (US 5392192 A) and Chung (US 9996123 B1).
As to claims 10 and 18 (as best understood), the obvious modification of Scholder in view of Brown above discloses: A circuit board module (Fig. 1-4; Scholder), adapted to be assembled into a case 10, the case comprising a first wall 12 and a second wall (bottom wall), the circuit board module comprising: 
a circuit board 200, comprising a plurality of input/output (IO) ports 204-209 located on a top surface; 
a back plate (the second wall/bottom wall), fixed to a bottom surface of the circuit board (at least when all components are installed); and 
a floated-type shielding mechanism according to claim 1 (see above, claim 9 for claim 18), disposed on the circuit board and the back plate, wherein 
when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor 216, 216a is adapted to be deformed by pressing (see Fig. 2 and col. 3, lines 45-49 and 62-65) and the shielding sheet presses against an inner wall surface (of 12).
Scholder in view of Brown does not disclose:
the case comprising a case opening located on a first wall and a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by 
However, Dunn suggests providing:
the case comprising a case fixing hole 31 (Fig. 4) located on a second wall, the circuit board module comprising: 
a circuit board 50, comprising a penetrating circuit board fixing hole (see col. 7, line 67 - col. 8, line 3); and 
wherein when the circuit board is assembled into the case, the circuit board fixing hole is aligned with the case fixing hole;
in order to secure the circuit board to the case (see col. 7, line 67 - col. 8, line 3).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Brown as suggested by Dunn, e.g., providing:
the case comprising a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole;
in order to secure the circuit board to the case.
Further, Chung suggests providing:
the case comprising a case opening 121 located on a first wall 11, 12;

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Brown and Dunn as suggested by Chung, e.g., providing:
the case comprising a case opening located on a first wall;
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the shielding sheet presses against an inner wall surface around the case opening.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) in view of Brown (US 20100254112 A1) and Dunn (US 5392192 A) as applied to claim 8 above, and further in view of Chung (US 9996123 B1).
As to claim 17 (as best understood), the obvious modification of Scholder in view of Brown and Dunn above discloses: A circuit board module (Fig. 1-4; Scholder), adapted to be assembled into a case 10, the case comprising a first wall 12 and a second wall (bottom wall), the circuit board module comprising: 

a back plate (the second wall/bottom wall), fixed to a bottom surface of the circuit board (at least when all components are installed); and 
a floated-type shielding mechanism according to claim 8 (see above), disposed on the circuit board and the back plate, wherein 
when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor 216, 216a is adapted to be deformed by pressing (see Fig. 2 and col. 3, lines 45-49 and 62-65) and the shielding sheet presses against an inner wall surface (of 12).
The obvious modification of Scholder in view of Brown and Dunn above does not disclose:
the case comprising a case opening located on a first wall and a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole and the shielding sheet presses against an inner wall surface around the case opening.
However, Dunn suggests providing:
the case comprising a case fixing hole 31 (Fig. 4) located on a second wall, the circuit board module comprising: 

wherein when the circuit board is assembled into the case, the circuit board fixing hole is aligned with the case fixing hole;
in order to secure the circuit board to the case (see col. 7, line 67 - col. 8, line 3).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Brown and Dunn as suggested by Dunn, e.g., providing:
the case comprising a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole;
in order to secure the circuit board to the case.
Further, Chung suggests providing:
the case comprising a case opening 121 located on a first wall 11, 12;
in order to detachably assemble the cover plate 3 to the wall and facilitate easy and flexible assembly (col. 3 lines 46-59).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Brown and Dunn as suggested by Chung, e.g., providing:
the case comprising a case opening located on a first wall;

Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 2-7 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
A statement of reasons for the indication of allowable subject matter was provided in the previous Office Action.

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. 
Claimed Limitations Not Taught
Applicant has suggested that Scholder fails to teach “the shielding sheet presses against an inner wall surface around the case opening” because the spring fingers 216 instead of the shield 210 press against the inner side of rear wall 12 (Remarks, p. 13-14).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835